Mercure, J. (concurring in part and dissenting in part).
Because the majority overemphasizes the objective test propounded by People v Yukl (25 NY2d 585, 589, cert denied 400 US 851), relies upon court decisions dealing with vehicular stops and limited street encounters which are not particularly useful here and rejects the determination of the trier of fact that defendant was "effectively 'in custody’ from the moment [State Police Investigators Susan Mulvey and George Goodall] *238began to question her” which, in our view, is not unsupported as a matter of law, we would affirm County Court’s order in all respects.
It should be noted at the outset that, in matters of suppression great deference should be afforded to the determination of the hearing court, which was in a position to "assess the evidence and the credibility of witnesses” (People v Ackerman, 162 AD2d 793, 795). The question of whether a person is "in custody” is a factual matter to be determined by the trier of fact (People v Waymer, 53 NY2d 1053, 1054), and where different inferences may be drawn from the proof, the inference chosen by the trier of fact should not be disturbed unless unsupported by the evidence (People v Yukl, supra, at 588; People v Slater, 173 AD2d 1024, 1025-1026, Iv denied 78 NY2d 974).
In our view there is support in the record for County Court’s factual determination that defendant was physically deprived of her freedom and, thus, in custody from the moment the investigators arrived at her hospital room (see, People v Centano, 76 NY2d 837). Interrogation is custodial when a person is "deprived of [her] freedom of action in any significant way” (Miranda v Arizona, 384 US 436, 444). In deciding whether a defendant is in custody, "[t]he test is not what the defendant thought, but rather what a reasonable [person], innocent of any crime, would have thought had [s]he been in the defendant’s position” (People v Yukl, supra, at 589). While People v Yukl (supra) mandates an objective test, it does not oblige the courts to ignore the fact that a particular suspect is deaf. No test for ascertaining whether Miranda warnings are warranted can ignore an individual’s inability to communicate with her interrogators. As the court observed in People v Turkenich (137 AD2d 363, 367), a suspect’s "inability to speak or understand the language of [her] inquisitor” can render questioning inherently coercive and, hence, custodial. " '[E]ssential to a determination of whether a person, who has not actually been physically detained or formally placed under arrest, has been deprived of [her] freedom in any significant way so as to require the police to give the necessary warnings’ ” is an examination of the circumstances and the atmosphere in which the questioning takes place (People v Paulin, 33 AD2d 105, 110, affd 25 NY2d 445, quoting People v Rodney P. [Anonymous], 21 NY2d 1, 5-6).
Given the particular circumstances of the questioning here, *239including the police-dominated atmosphere beginning at defendant’s home (see, Miranda v Arizona, supra, at 445), defendant’s status as a suspect from the time the investigation commenced (cf, People v Centono, supra; People v Medvecky, 95 AD2d 921, 922), a fact that was communicated to defendant by the nature of the police interrogation, the restraints on defendant’s ability to move, and her isolation from and inability to communicate with her family and friends, we cannot say that County Court’s determination that defendant was subjected to custodial interrogation at the hospital is unsupported by the evidence. First, within minutes of the arrival of the police, defendant fainted. Although no police officer accompanied defendant to the hospital, an. Assistant District Attorney made arrangements for the interpreters, who were sent to the hospital along with investigators to question defendant when she was sufficiently awake. Accordingly, defendant was in a police-dominated atmosphere from the time the police arrived at her home. Second, contrary to the assertion of the People, the questioning was not merely investigatory. Rather, the investigators, who had been advised from the beginning to treat defendant as the possible "shooter”, compelled defendant to give them an account of her activities in the last 24 hours and, after she was done, made her repeat her story in detail. Defendant then became very emotional. She was described as "trembling, shaking and crying” by Jennifer Long and by Mulvey as "hysterical”. At this point, Mulvey handed Goodall her notepad, stood up close to defendant, put her hand on defendant’s arm and said "something like, it’s okay”. In response to this gesture, defendant allegedly stated, "I had to kill him.”
Further, here, as in People v Tanner (31 AD2d 148, 150), "[i]t is quite obvious that restriction of movement by the police was not enforced because it was unnecessary * * * and the substitution of official custody for the restraint of circumstances could be effected at the pleasure of the police”. Encumbered as she was by wires, tubes and needles, "[defendant] was, in short, 'at the complete mercy’ of [the investigators], unable to escape or resist the thrust of [their] interrogation” (Mincey v Arizona, 437 US 385, 399, quoting Beecher v Alabama, 389 US 35, 38). Of even greater significance, because the investigators could hear and speak, they were able to dominate and control the situation in defendant’s hospital room. Inasmuch as defendant was completely dependent upon the Longs and the investigators to mediate between her and *240the hearing world, she was in the investigators’ custody.* Indeed, the extent of the investigators’ control over defendant is evidenced by the fact that the investigators, not defendant, obtained her discharge from the hospital. In sum, the finding that defendant’s ability to move was restricted by her attachment to an electrocardiogram and intravenous feeding bottle, coupled with the fact that defendant was deaf and therefore isolated from and unable to communicate with her family and friends, provide support for County Court’s conclusion that the police were required to advise defendant of her Miranda rights before interrogating her in the hospital room (see, People v Turkenich, 137 AD2d 363, supra; People v Paulin, 33 AD2d 105, supra; People v Tanner, supra).
In addressing the contentions of the majority, it must be noted that this case presents a unique and complex factual scenario. First, defendant, as the wife of the murder victim and present at the scene of the crime, was necessarily considered a prime suspect from the onset of the police investigation. Second, defendant was removed from her home in an unconscious state and awoke in a strange hospital room, connected to a monitor and intravenous apparatus, isolated from friends and family members and clearly unable to leave until authorized, and in fact assisted, by the police. Third, defendant was deaf, a significant limiting factor in itself, but further exacerbated by the conscious decision of the investigating police agency to utilize the services of demonstrably unqualified interpreters instead of an available certified legal interpreter. In a case such as this, it is all too simple to analyze and disnvss each of the separate factual components without a view to the others, as has the majority. However, County Court’s determination that defendant was in custody from the onset of the police questioning was based upon a consideration of not one or two of these factors, but upon the complex interplay of all three. Neither undue stress upon the objective test propounded by People v Yukl (25 NY2d 585, 589, supra) nor any of the other legal authority supplied by the majority provides a basis for reversing County Court’s order. Notably, not one of the "strikingly similar” cases presented by the majority deals with a defendant who is unable, for any reason, to communicate with his or her interrogators. In fact, *241the majority barely recognizes that defendant could not hear or coherently communicate with her accusers, a factor which, objectively viewed, would inevitably engender a sense of isolation and despair.
Mikóll, J. P., and Levine, JJ., concur with Crew III, J.; Mercure, J., and Yesawich Jr., J., concur in part and dissent in part in a separate opinion by Mercure, J.
Ordered that the order is modified, on the law and the facts, by reversing so much thereof as granted the motion and suppressed defendant’s statements up to and including her assertion, "I had to kill him”; motion denied in that regard; and, as so modified affirmed.

 Robert Johnson, defendant’s expert, testified that the tendency of the deaf to rely upon those who can hear to mediate on the deaf person’s behalf with the hearing world is known as "cultural brokering”.